DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-5, 7, 9, 12-17, 19, 21 and 24-28 are rejected under 35 U.S.C. 103.
Claims 6, 8, 10-11, 18, 20 and 22-23 are cancelled.
Claim Objections
Claims 1, 19 and 21 are objected to because of the following informalities:  
In line 8 of claim 1, please “wherein the MRI system and detects radiation” to “wherein the MRI system 
In line 1 of claim 19, please change “19. (Original) The method of claim 18,” to “19. (Currently Amended) The method of claim 14,” because claim 18 is cancelled.
In line 1 of claim 21, please change “21. (Original) The method of claim 18,” to “21. (Currently Amended) The method of claim 14,” because claim 18 is cancelled.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see second paragraph on page 6 of applicant’s remarks, filed on 11/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feligrad (WO 2010/004464 A1), where Feligrad teaches an MRI system .
Applicant’s argument found in last paragraph on page 6 and first two paragraphs on page 7 of applicant’s remarks dated 11/29/2021 which argues that each of the cited references fail to teach or suggest assessing radiation exposure including operating the at least one magnetic coil to collect one or more signals from excited species in the substance during or after exposure of the substance to ionizing radiation, and controlling substance to radiation exposure based on detected prior exposure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the combination of prior art Weinberg, Van Den Brink and Bahado-Singh that teaches all the claim limitation of claim 14. Please see prior art rejection for details.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one magnetic coil, and a computer couples to the at least one magnetic coil must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-3, 5, 7, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711), and further in view of Van Den Brink (US 2013/0225974) and Feligrad (WO 2010/004464 A1).
Regarding claim 1, Weinberg teaches an apparatus for measurement of exposure of a substance to radiation (e.g. figures 1, 4 and 10, MRI device 10), the apparatus comprising: 
at least one magnetic coil positioned near the substance (e.g. figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10) and operated to collect one or more signals from excited species in the substance (e.g. figures 1, 4 and 10, paragraphs [0037], [0051] and [0052], detector 40 detects signals 38 from excited atoms in tissue 36 of the body part) during or after exposure of the substance to radiation (e.g. figures 1, 4, and 10, paragraph [0052], exposure of tissue to RF waves 34), and
an MRI system that includes the at least one magnetic coil (e.g. figures 1 and 4, paragraphs [0048] and [0049], MRI device 10 includes coil 28 may be a plurality of coils generating all of part of magnetic field 30),
wherein the MRI system includes a plurality of electropermanent sections (e.g. figures 1 and 4, paragraphs [0048], [0049] and [0075], MRI device 10 includes coil 28 may be a plurality of coils which many include ferrite materials to construct electromagnetic fields),

wherein the MRI has pulse sequences whose rise-time, fall-time, or duration are less than 10 microseconds long (e.g. figure 7, paragraph [0068], fall time of 10 microseconds or less). 
However, Weinberg is silent with regard to ionizing radiation.
Van Den Brink collecting one or more signals from excited species in a substance during or after exposure of the substance to ionizing radiation (e.g. figures 1 and 7, paragraphs [0018]-[0018], [0061] and [0076], radiotherapy source 110 may be a LINAC x-ray, an x-ray and a radioisotope gamma radiation source which generates ionizing electromagnetic radiation to target zone in step 718 of figure 7 and acquiring magnetic resonance data accordingly in step 700 of figure 7 by magnetic resonance imaging system 106 as shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg by applying the teaching of Van Den Brink to operate the at least one magnetic coil of the MRI system to collect one or more signals from excited species in a substance during or after exposure of the substance to ionizing radiation, for the purpose of generating electromagnetic radiation used to treat target zone of the body part of a subject (e.g. Van Den Brink, paragraph [0019]) as additional external ionizing radiation source is used with MRI system (e.g. Van Den Brink, figure 1) to the treat target zone such as 
However, combination of Weinberg and Van Den Brink is silent with regard to detect radiation exposure by assessing signals from signals from excited species that generate contrast.
Feligrad teaches an MRI system detests radiation exposure by assessing signals from signals from excited species that generate contrast in a substance (e.g. figures 1 and 5, abstract, page 2: lines 23-30, page 11: lines 8-17, a subject is injected with a contrast agent that is able to be imaged by magnetic resonance imaging, and radiation indicative of radioactive decay events of the contrast agent are detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg and Van Den Brink by applying the teaching of Feligrad to have wherein the MRI system detects radiation exposure by assessing signals from signals from excited species that generate contrast, for the purpose of using contrast agent that is able to be imaged by magnetic resonance imaging apparatus to improve accuracy (e.g. Feligrad, page 2: lines 9- 32).
Regarding claim 2
Regarding claim 3, combination of Weinberg, Van Den Brink, and Feligrad teaches further comprising a source of radiation controlled to expose the substance to radiation for therapeutic therapy (e.g. Van Den Brink, figure 1, paragraph [0071]). 
Regarding claim 5, combination of Weinberg, Van Den Brink, and Feligrad teaches wherein the substance is a subject's body part (e.g. Weinberg, figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10). 
Regarding claim 7, combination of Weinberg, Van Den Brink, and Feligrad teaches wherein the MRI system is a single-sided MRI system (e.g. Weinberg, figure 10, single-sided MRI system as shown in figure 10). 
Regarding claim 9, combination of Weinberg, Van Den Brink, and Feligrad Brink teaches wherein the MRI system is sensitive to signals from excited species in the substance (e.g. Weinberg, figure 1, 4 and 5, paragraph [0064] and [0065], sensitive to response signals from neurological tissue at step 86 in figure 5). 
Regarding claim 12, combination of Weinberg, Van Den Brink, and Feligrad teaches wherein the substance is part of a subject, and wherein the at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (e.g. Weinberg, figures 7 and 9, paragraphs [0065] and [0077], rise and fall times of less than about 10 microseconds to avoid triggering a biological response from neurological tissue).
Regarding claim 13, combination of Weinberg, Van Den Brink, and Feligrad teaches wherein the at least one magnetic coil generates a magnetic field that rises or . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974) and Feligrad (WO 2010/004464 A1), and further in view of Bahado-Singh (US 2017/0003291).
Regarding claim 4, combination of Weinberg, Van Den Brink and Feligrad is silent with regard to wherein continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance.
Bahado-Singh teaches continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance (e.g. paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject; that is control radiation for radiation therapy after diagnosis of the subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg, Van Den Brink and Feligrad by applying the teaching of Bahado-Singh to explicitly have continued exposure of the substance to radiation is performed in response to the signals from excited species in the substance, for the purpose of reducing time to treat the subject by performing diagnostic and treatment at the same time and/or location.
Claims 14-17, 19, 21, and 24-26 are rejected under 35 U.S.C. 103Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974), and further in view of Bahado-Singh (US 2017/0003291).
Regarding claim 14, combination of Weinberg and Van Den Brink teaches all claim limitations of claim 14 as rejected in previous Non-Final rejection (such as rejected in in claim 1), except the amended claim limitation of controlling subsequent exposure of the substance to radiation exposure based on detected prior exposure.
Bahado-Singh teaches controlling subsequent exposure of the substance to radiation exposure based on detected prior exposure (e.g. paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg and Van Den Brink by applying the teaching of Bahado-Singh to explicitly controlling subsequent exposure of the substance to radiation exposure based on detected prior exposure, for the purpose of reducing time to treat the subject by performing diagnostic and treatment at the same time and/or location.
Regarding claim 15, combination of Weinberg, Van Den Brink and Bahado-Singh teaches further comprising a computer coupled to the at least one magnetic coil, controlling operation of the at least one magnetic coil using a computer coupled to the at least one magnetic coil, and analyzing data collected from the one or more signals (e.g. Weinberg, figures 1, 4 and 10, paragraphs [0048] and [0052]). 
Regarding claim 16
Regarding claim 17, combination of Weinberg, Van Den Brink and Bahado-Singh teaches further comprising modifying continued exposure of the substance to radiation in response to the signals from excited species in the substance (e.g. Bahado-Singh, paragraphs [0052] and [0068], diagnosis of a subject using MRI imaging, and then treated with radiation therapy, modified in response to diagnosis of a subject; that is control radiation for radiation therapy after diagnosis of the subject).
Regarding claim19, combination of Weinberg, Van Den Brink and Bahado-Singh teaches wherein the MRI system is a single-sided MRI system (e.g. Weinberg, figure 10, single-sided MRI system as shown in figure 10). 
Regarding claim 21, combination of Weinberg, Van Den Brink and Bahado-Singh teaches wherein the MRI system is sensitive to signals from excited species in the substance (e.g. Weinberg, figure 1, 4 and 5, paragraph [0064] and [0065], sensitive to response signals from neurological tissue at step 86 in figure 5). 
Regarding claim 24, combination of Weinberg, Van Den Brink and Bahado-Singh teaches wherein the substance is a subject's body part (e.g. Weinberg, figures 1, 4, and 10, paragraphs [0048], [0049], [0051] and [0083], coil 28 which generates a magnetic field 30 near tissue 36 of a portion of an organism or a complete organism such as body part 14 as shown in figure 10). 
Regarding claim 25, combination of Weinberg, Van Den Brink and Bahado-Singh teaches wherein the substance is part of a subject, and wherein the at least one magnetic coil generates a magnetic field that rises or falls in such short a time as not to cause nerve stimulation of the subject (e.g. Weinberg, figures 7 and 9, paragraphs 
Regarding claim 26, combination of Weinberg, Van Den Brink and Bahado-Singh teaches wherein the at least one magnetic coil generates a magnetic field that rises or falls in less than 10 microseconds (e.g. Weinberg, figures 7 and 9, paragraph [0077], ramp time below 10 microseconds). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974) and Feligrad (WO 2010/004464 A1), and further in view of Green (US 6,198,957).
Regarding claim 27, combination of Weinberg, Van Den Brink and Feligrad is silent with regard to wherein the excited species comprise reactive oxygen species, free radicals, ionized hydrogen, or other materials not in their stable state.
Green teaches excited species comprise free radicals (e.g. figures 1-2, column 5: lines 36-42 and 47-55, “free radicals and iodination products to be produced in the tissue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg, Van Den Brink and Feligrad by applying the teaching of Green to explicitly have wherein the excited species comprise reactive oxygen species, free radicals, ionized hydrogen, or other materials not in their stable state, for the purpose of improving diagnostic and treatment of desired tissue in a region of the body part (e.g. Green, column 3: lines 4-15).
Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2012/0223711) in view of Van Den Brink (US 2013/0225974) and Bahado-Singh (US 2017/0003291), and further in view of Green (US 6,198,957).
Regarding claim 28, combination of Weinberg, Van Den Brink and Bahado-Singh is silent with regard to wherein the excited species comprise reactive oxygen species, free radicals, ionized hydrogen, or other materials not in their stable state.
Green teaches excited species comprise free radicals (e.g. figures 1-2, column 5: lines 36-42 and 47-55, “free radicals and iodination products to be produced in the tissue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Weinberg, Van Den Brink and Bahado-Singh by applying the teaching of Green to explicitly have wherein the excited species comprise reactive oxygen species, free radicals, ionized hydrogen, or other materials not in their stable state, for the purpose of improving diagnostic and treatment of desired tissue in a region of the body part (e.g. Green, column 3: lines 4-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858